 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT ANTHONY ESCARENO,                           Case No. 1:19-cv-00881-LJO-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13           v.                                          ACTION AS BARRED BY CLAIM
                                                         PRECLUSION
14    SHERMAN,
                                                         (ECF No. 9)
15                       Defendant.
16

17          Plaintiff Robert Anthony Escareno (“Plaintiff”) is a state prisoner proceeding pro se and

18   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On October 17, 2019, the assigned Magistrate Judge issued findings and recommendations

22   recommending dismissal of this action, with prejudice, as barred by the doctrine of claim

23   preclusion. (ECF No. 9.) Those findings and recommendations were served on Plaintiff and

24   contained notice that any objections thereto were to be filed within fourteen (14) days after

25   service. (Id. at 8.) Following an extension of time, Plaintiff timely filed objections on November

26   15, 2019. (ECF No. 12.)

27          In the findings and recommendations, the Magistrate Judge determined that all three

28   prongs of California’s claim preclusion doctrine were satisfied, and as a result, Plaintiff’s section
                                                        1
 1   1983 action is barred by a prior state habeas petition. Plaintiff’s objection that his action should

 2   not be barred because he seeks a different form of relief—monetary damages—is unpersuasive.

 3   Brodheim v. Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (citing Eichman v. Fotomat Corp., 197

 4   Cal. Rptr. 612, 614 (Cal. Ct. App. 1983)).

 5          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

 7   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

 8   supported by the record and by proper analysis.

 9          Accordingly, IT IS HEREBY ORDERED that:

10          1.      The findings and recommendations issued on October 17, 2019, (ECF No. 9), are

11                  adopted in full;

12          2.      This action is dismissed, with prejudice, as barred by the doctrine of claim

13                  preclusion; and

14          3.      The Clerk of the Court is directed to close this case.

15
     IT IS SO ORDERED.
16

17      Dated:     November 18, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
